M. J. Kelly, P.J.
(concurring in part and dissenting in part). I concur in the result reached in Parts i and n of the majority opinion. However, because I agree with the merc’s determination that the four deputy positions should not be included in a supervisory bargaining unit, I dissent from Part m of the majority opinion.
"Determination of a collective bargaining unit is a finding of fact, not to be overturned by this Court if it is supported by competent, material and substantial evidence.” UAW v Sterling Heights, 163 Mich App 8, 11; 413 NW2d 716 (1987).
The determination by merc that the four deputy positions are not supervisory is supported by competent, material and substantial evidence. The four positions are not supervisory in nature. All four departments are very small. The record indicates that the offices interwork on a rather informal basis. There was testimony that the deputy to the register of deeds and the clerical help in that office perform some of the same duties. The duties of the deputies, the independent judgment they exercise and the direction they give others does not reflect their supervisory status, but merely *388reflects their status as senior and experienced employees.
For these reasons, I believe that the finding of fact that the four deputies could be included in the nonsupervisory bargaining unit was supported by competent, material and substantial evidence, and I would affirm that part of the commission’s decision.